Citation Nr: 1820733	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  07-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that denied the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2008 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c) (2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).

In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, in a June 2014 decision, the Board vacated the prior Board's August 2011 decision.  In September 2015 the Board remanded the case for the Veteran to be scheduled for a hearing before another VLJ.

In January 2016, the Board again remanded the case in order to provide the Veteran with a hearing, noting that the Veteran presented testimony at a Board hearing before the undersigned VLJ in December 2015, finding that the hearing did not meet the criteria set out in the Bryant holding.  Although neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), the Board nevertheless found that in order to afford the Veteran every due process protection, he should be afforded the opportunity to schedule another hearing.

The Veteran submitted statements in March and May 2016, indicating that he wished to have a videoconference hearing; however, in an October 2017 statement, the Veteran withdrew his request for a hearing.  


FINDINGS OF FACT

1.  Bilateral hearing loss pre-existed the Veteran's service and did not increase in severity during active duty.

2.  Tinnitus did not manifest until many years after service; there is no competent evidence linking tinnitus to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing have not been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1153 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (West 2002).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2017).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2017); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

With audiological examinations, the threshold for normal hearing is from zero decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Id.  However, unless hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.

The Veteran asserts that he has hearing loss due to excessive noise exposure in service. VA has conceded exposure to acoustic trauma during military service.

The Veteran's March 1983 enlistment audiological examination reveals a preexisting bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
10
45
50
LEFT
10
0
15
50
50

An April 1984 service clinical report noted an audiogram showed decay in high frequency hearing.  The Veteran was reported to have a profile for his hearing condition.  Pure tone thresholds, in decibels, were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
15
40
45
LEFT
5
5
20
45
55



The Veteran's February 1986 separation examination reflected pure tone thresholds, in decibels, were as follows:
 
              HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
20
50
50
LEFT
15
5
25
55
60

The claims file contains an August 2006 medical opinion from James F. Leffingwell, M.D., noting the Veteran was under his care for hearing loss and tinnitus.  He opined that in all probability this was related to a significant history of acoustic trauma and noise induced hearing loss.  He noted that the Veteran had indicated a history of noise exposure from gunfire and artillery while in the military.

The Veteran was afforded VA examination in December 2006.  The examiner noted a review of the STRs suggested a mild to moderate sensorineural hearing loss at induction in April 1983.  The February 1986 separation examination suggested no significant changes in hearing from the induction examination.  The examiner acknowledged that there was a notation on the separation audiogram that there had been no change in hearing from the induction examination.  The Veteran reported no noise exposure prior to service, although a significant hearing loss did exist at that time, and that he was a cook in an infantry unit with noise exposure from nearby artillery.  After service he was a cook for the county sheriff's department with no additional recreational or occupational noise exposure.  He reported ringing in his ears bilaterally present 1-2 times daily with episodes lasting 5 to 10 minutes, which he first noticed in 1995 or 1996.  An audiological evaluation reported pure tone thresholds, in decibels, meeting the criteria for a hearing loss under the relevant VA regulation.  The examiner noted that service records clearly indicated significant SNHL at enlistment and opined that his hearing loss did not significantly change during service, and any aggravation of hearing loss, if present, would have been evident at discharge which was clearly NOT the case.  The examiner stated that it was his opinion that the Veteran's hearing loss was less likely than not a result of aggravation of hearing loss that pre-existed entry into active service.  He further indicated that the Veteran's current intermittent tinnitus was also less likely than not due to any "aggravation" of his pre-existing hearing loss.

At an August 2010 VA examination an audiological evaluation revealed pure tone thresholds meeting the criteria for hearing loss.  The Veteran reported exposure to small arms fire and artillery during live fire exercises while in service.  He currently worked as a corrections officer and only was exposed to noise during weapons qualification once a year.  He denied any significant recreational or occupational noise exposure prior to service and was not aware of the cause of the hearing loss suggested at enlistment.  The Veteran reported first noticing tinnitus in the early to mid-1990s.  The audiologist noted that while there were numerous possible causes of tinnitus, an audiologist could address only the association of tinnitus to auditory system injury.  The examiner found that, in the Veteran's case, tinnitus was likely associated with his bilateral high frequency hearing loss.

The examiner noted that service treatment records reflected a bilateral moderate to moderately severe hearing loss at enlistment.  An audiogram dated in May 1984 and the audiogram at separation in February 1986 also suggested the same HFHL.  The examiner indicated that there was no more than a 10 dB difference at any frequency bilaterally between the three examinations and that a change within 10 dB was considered to be within test/retest reliability and not considered a significant change in hearing threshold.  Without a significant change in hearing thresholds, the examiner found that there was no evidence of aggravation of the Veteran's pre-existing hearing loss while in service from 1983 to 1986.  The examiner opined that the Veteran's hearing loss and tinnitus were less than likely as not a result of, or aggravation by, noise exposure during military service.

The Veteran submitted a July 2016 Ear Conditions Disability Benefits Questionnaire (DBQ) showing that the Veteran had chronic non-supperative otitis media.  The examiner noted that, while in service, the Veteran was exposed to loud noises for a considerate amount of time and had injury to his hearing that continued to deteriorate.  This private examiner also noted that the Veteran had an average hearing loss of 27 Db in his right ear and 30 Db in his left at entrance, and hearing loss of 32 Db in his right ear and 37 Db in his left at separation.  The examiner also indicated that the Veteran reported tinnitus at separation from active duty.  The examiner concluded that the Veteran's hearing loss and tinnitus were "substantially aggravated" by and during his active duty.  This examiner submitted an internet article entitled "Noise and Military Service."

In this case, the evidence reflects that the Veteran had a hearing loss under VA regulations when he entered service, as reflected on his March 1983 enlistment examination.  As such, the presumption of soundness does not attach, and the Veteran's claim is one for aggravation of a preexisting disorder rather than for direct service connection.  In order to prevail on his claim for in-service aggravation of bilateral hearing loss, the Veteran would first need to show a worsening of his hearing loss occurred during active duty.  However, the evidence of record does not support such a finding.  The VA audiologists who examined the Veteran and reviewed the record opined that there was no significant shift in pure tone threshold values during service and therefore there was no worsening of his hearing loss.  These opinions are of great probative value in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

The Board notes that the August 2006 medical opinion is not probative, as the examiner did not address the fact that the Veteran had a hearing loss when he entered service.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In addition, the July 2016 DBQ opinion is not probative, given the lack of analysis of the Veteran's level of hearing loss at separation compared to that at enlistment.  While there an increase in the level of measureable pure tone thresholds on testing, the VA examiners acknowledged this and noted that it was not significant enough to signify a true increase in hearing loss.  As such, the July 2016 DBQ does not carry any probative value in this case. 

To the extent that the Veteran has contended that his hearing loss worsened during service or is etiologically related to active duty, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds that the question regarding the potential relationship between the Veteran's current hearing loss and active duty to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As there is no evidence that the Veteran has the requisite medical expertise to provide such an opinion, the Board considers his opinions not competent.

Since the probative, competent medical evidence of record reflects no worsening of the Veteran's hearing loss during service, the presumption of aggravation is not for application, and the Board need not rebut the presumption by showing that any worsening was due to the natural progression of the illness. 

As there is no competent evidence of an increase in severity of the hearing loss during service, the Board determines that the evidence does not reflect that the Veteran's pre-existing loss was aggravated as a result of his service.

Thus, the Board concludes that the Veteran's hearing loss pre-existed his entry into service and was not aggravated by his service. Service connection for hearing loss is therefore not warranted.

With regard to the Veteran's claim for entitlement to service connection for tinnitus, service treatment records do not reflect any complaints of tinnitus.  The evidence shows that the Veteran reported that he initially noticed tinnitus in 1995 or 1996, many years after service.  The Board acknowledges that the July 2016 DBQ submitted by the Veteran states that the Veteran reported tinnitus at separation from service, but the Veteran's service records do not reflect that he reported tinnitus either in service or at separation.  Thus, to the extent that the statements in the July 2016 examination report indicates there is a relationship between the Veteran's military service and his tinnitus, these statements have no probative value as they are based on an incorrect factual premise.  The 2010 VA examination report reflects that the Veteran's tinnitus is most likely due to his hearing loss, which as explained above, is not found to be etiologically related to the Veteran's military service.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's current tinnitus is related to his military service.  Accordingly, the claim for service connection for tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


